MANN, Judge.
The court below entered summary judgment for the defendants in this case involving a collision at an intersection at which the defendant Angers had the right-of-way. Plaintiffs alleged that defendant had the last clear chance to avoid collision. The depositions do not eliminate the dispute on this point. Summary judgment must be reversed on the authority of Todd v. Waters, 201 So.2d 765 (Fla.App.1967), and the cases cited by Judge Pierce in that opinion.
PIERCE, Acting C. J., and HOBSON, J., concur.